DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As noted in the Miscellaneous Communication 7/01/2021, the restriction of record dated 03/04/2020 was withdrawn and for clarity of record, the following is now entered as a corrected restriction requirement and how the original claims should have been restricted.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 2, 4-7, 19, 20, and 22-29 drawn to a method of disinfecting a surface, classified in A61Q 17/005.
II. Claims 8, 21, 24, 26, 27, 28, drawn to a sanitizing formulation, classified in A61K 33/20.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the composition of group I may be used to remove the smear layer after ultrasounds (Cameron, J.A. (1988), The use of ultrasound for the removal of the smear layer. The effect of sodium hypochlorite concentration; SEM study. Australian Dental Journal, 33: 193-200. https://doi.org/10.1111/j.1834-7819.1988.tb01313.x).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
• The inventions have acquired a separate status in the art in view of their different classification
• The inventions have acquired a separate status in the art due to their recognized divergent subject matter
• The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The claims are generic to the following disclosed patentably distinct species:

Note, all surfaces are obvious variants, and therefore not properly restricted as separate groups.
 The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
• The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
• The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
• The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Response to Restriction/Species
Applicants effectively elected Group I, drawn to a method of disinfecting a surface, with the election of species “surface generally” in the response 6/30/20 where Applicants elected original restriction Group I and added claims directed to treatment on surfaces including medical instruments, floors, counter tops, tables, handrails, benches, etc. As such, the pending claims are examined as falling within Group I and the elected species. Examiner notes the other surfaces should also have been examinable species where they are obvious variants of the surfaces and would either require additional search or a terminal disclaimer. Examiner also notes that while the prior restriction incorrectly grouped claims into restricted groups, the current Examiner is required to examine the claims based on the fullness of the record, and in this instance, has found the restriction was improper and must be corrected as noted above. See 706.04.


Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1, 4-7, 30-33, 37-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,833,406 (‘406) in view of Otter et al (Letters in Applied Microbiology 49 (2009) 803–805). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘406 claims a method for inhibiting a microbial infection comprising applying a lubricant of hypochlorite, sodium magnesium silicate, and a silicone polymer (claim 1). The amount of hypochlorite may be from about 50 to about 100ppm (claim 9). The amount of sodium magnesium silicate ranges from 0.05% to 15% w/v (claim 10). The silicone content ranges from 0.5% to 50% w/v (claim 11). 
‘406 does not disclose the addition of sodium phosphate, the pH of the formulation, or the specific surfaces instantly claimed.
Claim 1 of ‘406 includes the addition of emulsifiers comprising sodium magnesium silicate. As the component is modified by the transitional phrase “comprising”, the skilled artisan would understand that additional emulsifiers may be included. To determine the definition of emulsifiers, the skilled artisan would look at col 2 lines 59-56 which define emulsifiers to include sodium phosphate at ranges from 0.05% to 2.5% w/v. The skilled artisan would then find it obvious to include the additional emulsifier based on the claim language in such an amount to provide the desired activity, i.e. acting as an antimicrobial.
With regards to the pH, the ‘406 claims application to a range of surfaces, from the genital area (claim 14) to medical instruments (claim 15). As such, the skilled artisan would find it obvious to vary the pH in a manner that makes the formulation compatible with the surfaces it will be applied to while still 
With regards to the specific surfaces instantly claimed, as noted above, the claims include a range of surfaces, from human to inanimate objects. Otter et al teaches bacterial infections are common in public areas, such as hand-touch surfaces (abstract). As such, it would be obvious to one of ordinary skill in the art to apply the formulation to any surface in need of antimicrobial treatment, such as those disclosed by Otter et al to provide antimicrobial benefits to the surface. As noted in the species election above, the application to various surfaces appear to be obvious variants of other surfaces as demonstrated by Otter et al.

Claims 1, 4-7, 30-33, 37-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,833,471(‘471) in view of Otter et al (Letters in Applied Microbiology 49 (2009) 803–805). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘471 claims a method of hand sanitizing by applying a formulation of hypochlorite at about 10 to about 200ppm, sodium magnesium silicate at about 0.5 to about 5% w/v, and a silicone polymer at about 0.5 to about 5% w/v, and sodium phosphate at about 0.05 to about 5% w/v (claim 1). The pH of the formulation is about 6.5 to about 7.5 (claim 6). The formulation is designed to inhibit the growth of superbugs (claims 4 and 5).
‘471 does not claim application to the instantly claimed surfaces.
Otter et al teaches bacterial infections are common in public areas, such as hand-touch surfaces (abstract). As such, it would be obvious to one of ordinary skill in the art to apply the formulation to any surface in need of antimicrobial treatment which comes in contact with the hand, such as those disclosed by Otter et al to provide antimicrobial benefits to the surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612